Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are not anticipated or deemed obvious over the prior art in which the claimed invention of a surgical instrument comprises modular components including a handle comprising a disposable, sterile outer housing having first and second pivotal housing portions therein, a control inner core electrically interfacing with an end effector, and control circuitry coupled to the modular instrument components, generating an interrogation signal and detecting a response thereto, determining the configuration of the modular components, and assessing authenticity of the modular configuration.  The closest prior art to Nicholas et al. (U.S. Patent Application Publication 2016/0118201) discloses a surgical instrument comprising modular components including a handle housing 102 having first 104 and second 106 pivotal housing portions therein, a control inner core 101c electrically interfacing with an end effector 400, and control circuitry 112, 124 coupled to the modular instrument components (Note: paragraphs [0052] and [0053], and Fig. 9), for sensing and providing instrument parameters such as magnetic fields, pressure transducers, proximity detectors and optimizing operation, but lacks the interrogation and authentication of configurations of a collection of interrelating modular components of the instrument.  See the attached PTO-892 for other related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731